Citation Nr: 1230674	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  10-28 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a compensable evaluation for partial degloving, left ring finger.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel








INTRODUCTION

The Veteran served on active military duty from March 1969, to March 1971.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA).

The issues of entitlement to service connection for bilateral hearing loss and tinnitus have been raised by the Veteran's representative, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  

Although the Veteran initially requested a hearing before the Board, in an April 2012 submission, he and his representative requested that the hearing be cancelled and that his case decided on the evidence of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to obtain a VA examination.

Remand is required to obtain an adequate examination regarding the Veteran's left ring finger disability.  Remand may be required where the record before the Board contains insufficient medical information for evaluation purposes.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).  Here, the Veteran was administered a VA examination in February 2009.  In that examination, the examiner noted that there was an overall decrease in hand strength and dexterity for the left hand.  It was also noted that there was stiffness and decreased sensation of the left ring finger from the tip all the way to the palm. Decreased sensation was found in the tips of all of the remaining fingers on the left hand as well.  The Veteran stated at this examination that he had sustained further injuries to this hand as a result of decreased gripping ability, most notably a January 2003 left ring finger crushing incident and a June 2007 laceration between the left thumb and index finger sustained while trying to open a can.  Both limitation of motion and painful motion were noted with the left ring finger on objective observation.  The examiner noted a median/ulnar nerve involvement resulting in moderate paresis and peripheral neuropathy, but did not elaborate as to how this related to the Veteran's service connected injury.

A subsequent June 2009 addendum opinion was issued for the February 2009 VA examination.  The examiner opined that the moderate paresis and peripheral neuropathy are not caused by the Veteran's service-connected left ring finger condition.  The examiner stated that no nerve damage had been noted in the original incident in service and that the natural progression of the Veteran's service-connected condition would not lead to moderate paresis and peripheral neuropathy.  Furthermore, the examiner provided that while decreased sensation over time in the left ring finger could be attributable to the injury, no impairment of hand strength could be attributed, because motor function is controlled by the ulnar and median nerves, which were quite separate from the injury to the ring finger.  The examiner stated that the condition most likely affecting these nerves would be found either at the wrist or the elbow.    

In a July 2009 private examination, the examiner found that there was some lost ulnar sensory fiber going to the left ring finger, but not a complete absence.  The examiner stated that perhaps there were additional unknown factors leading to the Veteran's discomfort in his left ring finger, other than the nerve involvement.  The examiner also noted demyelination of the median nerves bilaterally, which led to a suspicion of bilateral carpal tunnel syndrome.  The examiner finally noted that there was no active or chronic denervation in any muscle sampled in either upper extremity, including muscles of the hand innervated at the left ulnar nerve.

 In a May 2012 brief, the Veteran's representative asserted that the VA examinations were inadequate and did not provide opinions consistent with established medical knowledge.   Particularly, it was asserted that there is not an anatomical distinction between motor and sensory nerves to the fingers and that medical literature supports a finding that finger injuries can produce the types of symptoms reported by the Veteran.  The Veteran's representative also noted that medical literature supports a finding that overuse or injury to the ring finger can cripple the entire hand.  Last, it was noted that the VA examiner never addressed the issue of whether the Veteran's left ring finger injury could have made him more prone to sustaining subsequent damage or injury.  In support, the representative provided medical literature, to include MEPSS information sheets, a Duke Orthopedics article, and a Southern California Orthopedic Institute article.  

The Board finds that the February 2009 VA examination and subsequent June 2009 addendum are no longer adequate.  See Nieves-Rodriguez, 22 Vet. App. 295; Stefl, 21 Vet. App. at 124.  Although the VA examiner in the 2009 addendum provided a rationale for the opinion, it appears that there is contradictory medical knowledge on the subject that must be reconciled with the opinion.  Further, the July 2009 private examination has raised the possibility that the Veteran's loss of gripping strength in his left hand and subsequent injuries could be due to other factors, such as carpal tunnel syndrome.  As such, these issues need to be resolved prior to the Board rendering an opinion on the severity of the disability.

Accordingly, the case is REMANDED for the following action:

1. Contact the appellant and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, the AMC must make arrangements to obtain all the records of treatment or examination from all the sources which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file by the AMC. If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the appellant and her representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claim. The appellant must then be given an opportunity to respond.

2. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the current severity of his partial degloving, left ring finger and its overall effects on the left hand and its ability to function.  First, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's January 2003 left ring finger crushing incident was due to his partial degloving, left ring finger.  Second, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the June 2007 laceration between the left thumb and index finger sustained while trying to open a can was due to his partial degloving, left ring finger. Third, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sensory symptoms are due to his partial degloving, left ring finger and, if so, how severe are these symptoms.  Fourth, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's muscle atrophy symptoms are due to his partial degloving, left ring finger and, if so, how severe are these symptoms.  Fifth, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that each of the aforementioned injuries and symptoms were due to an unrelated left hand/finer disorder, to include carpal tunnel syndrome.   Last, the examiner should determine whether the functional effects of the Veteran's partial degloving, left ring finger equivalent to the amputation of that finger.

The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  Because an evaluation of 0 percent is the highest schedular rating available for partial degloving, left ring finger, the AMC must expressly consider whether referral for an extraschedular evaluation is required.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


